Title: From George Washington to Lauzun, 31 July 1786
From: Washington, George
To: Lauzun, Armand-Louis de Gontaut Biron, duc de



Monr le Duc,
Mo[un]t Vernon July 31st 1786.

I have had the honor to receive your letter to me of the 25th of Augt 1785. by the hand of Mr Michau, of whom it was introductory. The scientific object which occasioned the voyage of that gentleman to America, his personal character, & the recommendation of the Duke de Lauzun, conspired to make me extremely happy in forming an acquaintance with him. I should be made still more so by his complete success in his botanical pursuits. Any assistance in my power will be most chearfully accorded

as a tribute to his merit, & as a demonstration of the attachment & esteem with which I have the honor to be &c.

G: Washington

